Mr. Ross on his solemn affirmation declared, that shortly after he had issued the first execution, he met the defendant and told him what he had done. The defendant said, he had dealings with Joseph Thomas. He replied, his client was dissatisfied with Thomas, and he must not pay the money to Thomas, or any other person, but to himself. The defendant then answered, he would call shortly at his office and settle the debt. Thomas disappeared on the 3d August 1798.
The court said, that payments should be made to the atton ney on record, but there was no necessity of determining in this case, whether payments made to other counsel in the cause, might not under particular circumstances be established. Here there was express notice given to the defendant, not to pay to Thomas, by the person regularly entitled to receive the money; and this leaves him without an excuse for his conduct. He must abide the consequences.
Rule discharged.